Citation Nr: 1231437	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for chronic bronchitis.

2. Entitlement to service connection for chronic bronchitis.

3. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right thigh injury.

4. Entitlement to service connection for residuals of a right thigh injury.

5. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left thumb injury.

6. Entitlement to service connection for residuals of a left thumb injury.

7. Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for malaria.

9. Entitlement to service connection for a right foot or ankle disability, to include tenosynovitis.

10. Entitlement to service connection for left knee synovitis.

11. Entitlement to service connection for a right shoulder injury.

12. Entitlement to a disability rating higher than 10 percent for degenerative disc disease at L5-S1.

13. Entitlement to a disability rating higher than 10 percent for right knee synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A rating decision in April 2007 granted an increased disability rating of 50 percent for PTSD; the Veteran continued to appeal the assigned rating.

In September 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.  In a letter sent April 2012, the Veteran was informed that the Judge who presided at the hearing was now the Acting Chairman of the Board and would recuse himself from rendering a decision.  The Veteran was offered the opportunity to appear at another hearing before a different Judge, but waived that opportunity by a letter dated in May 2012.  

The issues of entitlement to service connection for chronic bronchitis, malaria, right foot or ankle disability, left knee synovitis, residuals of a right thigh injury, residuals of a left thumb injury, and a right shoulder disability, as well as increased disability ratings for degenerative disc disease and right knee synovitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A rating decision in March 2003 denied service connection for chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury; the Veteran did not perfect an appeal with respect to that decision or submit documentation constituting new and material evidence within the one-year appeal period.

2. Evidence received since the March 2003 rating decision raises a reasonable possibility of substantiating the claims of service connection for chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury.

3. Throughout the appeals period, the Veteran's PTSD has been manifested by symptoms consisted with occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, as well as continuing Global Assessment of Functioning (GAF) scores of 55 for the vast majority of the time.  

4. A disability picture of PTSD involving more severe symptoms, such as deficiencies in most areas (work, family relations, judgment, thinking, or mood) due to symptoms such as suicidal ideation, obsessional rituals, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships has not been shown.


CONCLUSIONS OF LAW

1. The March 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) and (2011).

2. Evidence submitted since the March 2003 rating decision with respect to the claims of service connection for chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The criteria for a disability rating for PTSD higher than 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in July 2004, March 2005, June 2005, July 2005, and May 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

With respect to the increased rating claim, the Veteran was advised by a letter in May 2008 of the rating criteria for PTSD and the type of evidence required for an increased disability rating.  The Veteran was also informed of the need to show functional effects of his disability on his employment. 

With respect to the claims to reopen the previously denied claims of service connection for chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury, there is no need to address compliance with the VCAA, because the Board is granting reopening and remanding these claims.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (notice of the evidence needed for an increased rating claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in September 2005 in relation to his claim for an increased disability rating for PTSD.  The Board notes the statements by the Veteran and his wife, challenging perceived factual inaccuracies in the VA examination report, particularly with relation to the Veteran's financial problems, memory loss, concentration, level of social functioning, and personal hygiene.  These discrepancies have been considered and compared with the treatment records from ongoing mental health treatment at VA in rendering the decision set forth below.  Because the disability picture as described by the VA examiner and by the mental health treatment providers is consistent throughout the appeals period, the Board finds that, when considered in conjunction with the records of ongoing treatment for the condition, the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 

If relevant official service department records are associated with the claims file that existed but had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without resort to the rules regarding new and material evidence.  38 C.F.R. § 3.156(c).  Additional service treatment records were associated with the claims file in November 2005, after the March 2003 denial of service connection for chronic bronchitis and residuals of a right thigh and a left thumb injury.  However, the newly acquired service treatment records are not relevant because they do not relate to any of the disabilities on appeal, that is, chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury.  As such, a new and material evidence analysis is required with respect to these disabilities.  38 C.F.R. § 3.156.

Regarding the current claims on appeal, after receiving additional service treatment records, the RO declined to reopen the claims of service connection for bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury, based on a determination that new and material evidence had not been received.  The Veteran then filed a Notice of Disagreement and Substantive Appeal of the denials of reopening.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence Previously Considered

At the time of the March 2003 rating decision, the evidence of record considered consisted of the Veteran's service treatment records, VA treatment records covering the period of August 1998 through December 2001, and a report of VA examination dated in January 2003.  

The January 2003 VA examination concluded that the Veteran had full range of motion in his hands, hips, and thighs.  The provider noted a history of abrasion and contusion of the right thigh and hip in the fall in service, but found it had healed well.  The right thigh was "totally okay," although the Veteran complained of recurrent hip pain which was diagnosed as trochanteric bursitis.  The provider also noted the suturing laceration of the left thumb in service and remarked that it had healed well, with no residuals, but did not indicate whether there was any scarring.

The Veteran's VA treatment records showed treatment for complaints of difficulty breathing, diagnosed as acute and sub-acute bronchitis/sinusitis in October 1999, June 2001, and June 2002.

The rating decision denied service connection for bronchitis based on a conclusion that there was no diagnosis of bronchitis as a chronic condition in service and no evidence of permanent residual or chronic disability related to service.  Service connection for residuals of right thigh injury was denied based on a determination that there were no permanent or chronic residuals of the injury incurred in service, as shown by the conclusions of the VA examination.  The Veteran's claim for service connection of residuals of a left thumb injury was denied based on a lack of evidence of permanent or chronic residuals, including the conclusions of the recent VA examination that there were no residuals.  

The rating decision denying service connection for these conditions was issued in March 2003, and the Veteran was notified of the denial that same month.  He did not appeal the rating decision, and did not submit any documentation constituting new and material evidence within one year.  Therefore, the March 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) and (2011).

Evidence Newly Submitted

Included in the newly submitted evidence were the additional service treatment records, which were not relevant to any of the issues on appeal, as well as additional VA treatment records showing ongoing complaints of shortness of breath and pain on inspiration and a VA examination in January 2006 showing pain in both thighs and hips.  Also in the new evidence to be considered was the Veteran's testimony at hearing in September 2009 regarding the disabilities on appeal.

On the issue of chronic bronchitis, the Veteran testified that the first time he ever had a cold or bronchitis in his life was during boot camp on the rifle range.  He currently had a diagnosis of chronic obstructive pulmonary disease (COPD) or emphysema, which he stated was the same as bronchitis.  Although the Veteran is a smoker, he testified that he attributed his bronchitis to his military service because of the very bad cough he developed in boot camp, when he was sent to the infirmary coughing up blood.

The Veteran's testimony regarding his right thigh disability was that he sustained an injury to his right thigh at the time he fell down a waterfall in Cambodia.  In addition to the right thigh abrasion, the nature of his fall affected his right leg and the hip joint.  He complained of recurring stiffness and pain in the hip socket itself.  He did not feel that this had been considered in the previous analysis of the claim.

The Veteran's testimony regarding his left thumb injury was that it was also injured in the fall in Cambodia.  He sustained a laceration on the knuckle that went all the way to the bone.

Analysis

The evidence submitted since the March 2003 rating decision with regard to all of the claims previously denied is new, in that it was not previously considered, nor is it cumulative of evidence previously considered.  Specifically, the Board notes that the Veteran's testimony at hearing in September 2009 provided additional details regarding the nature of the injuries in service and the current symptoms which the Veteran feels are the result of those injuries.  For the purpose of a claim to reopen only, all evidence is presumed to be credible.  The additional evidence of medical treatment for ongoing health issues is also new.  

The testimony at hearing and the medical treatment records are also material, in that they relate to the reason for the previous denial by showing evidence of an in-service occurrence and a possible relationship to service.  As such, they raise a reasonable possibility of substantiating the claims for service connection.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As additional development is required prior to a decision on the merits, these claims are addressed in the Remand section below.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Veteran's disability picture has been largely consistent across the entire appeals period and staged ratings are not indicated.

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, earns a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Facts and Analysis

The Veteran seeks a higher disability rating for his PTSD, which is currently rated as 50 percent disabling.  To merit a higher disability rating, the disability picture presented must be one of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this instance, the Veteran's overall disability picture has been more consistent with that of a 50 percent disability rating, namely occupational and social impairment with reduced reliability and productivity.  On both VA examination and during mental health treatment, the Veteran has described symptoms such as anger, irritability, anxiety, and difficulty sleeping.  At the September 2005 VA examination he reported experiencing panic attacks three to four times per week, although subsequent treatment in 2008 was effective in reducing the severity and frequency of panic attacks to the point that he discontinued his medication for them.

The Veteran stated on his Substantive Appeal (VA Form 9) that he was suicidal and continually depressed.  However, a review of the ongoing mental health treatment records does not reflect that, rather indicating feelings of despair and ruination, but no demonstrated suicidal ideation.  He has also never demonstrated obsessional rituals, illogical, obscure, or irrelevant speech, or spacial disorientation.  Also, while expressing a great deal of frustration with his circumstances and reporting increasing irritability, he did not demonstrate difficulties with impulse control or unprovoked physical violence.  He has been able to function independently, appropriately, and effectively, finding ways to cope with difficult situations including a lack of employment, physical health crises, and extreme financial difficulties.  His lack of employment has been related to his physical difficulties, but he is able to function in a worklike setting, as shown by his continued requests for vocational rehabilitation and a way to keep busy.  He maintains a good relationship with his wife of many years and has a few friends with whom he occasionally socializes.

The Board notes that the September 2005 VA examiner assigned a GAF score of 55, the same score routinely assigned by the Veteran's treating mental health providers.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), the same level of symptoms addressed in the 50 percent disability rating criteria.  The Board finds the repeated use of this score to be compelling evidence of the general state of the Veteran's mental health disability throughout the appeals period.

The Board acknowledges that, on two occasions, the Veteran was assigned a GAF score lower than 55.  In March 2006, the Veteran was seen for depression on a walk-in basis, presenting with complaints of feeling overwhelmed.  He was tearful, having lost a recent job opportunity, and saw no options, believing that God hated him.  The provider noted the Veteran was in crisis and assigned a GAF score of 50.  However, at the next visit, the crisis had resolved and a GAF score of 55 was again assigned.  In January 2007, the Veteran reported recurrent nightmares, excessive worry and sensitivity to environmental influences, with anxiety attacks and episodes of brief anger.  The provider assigned a GAF score of 50, which again had returned to 55 at the next visit.  Thus, the evidence reflects that the Veteran did experience two brief periods of worsened symptoms, but his overall disability picture throughout the appeals period has been one consistent with a GAF score of 55 and a disability rating of 50 percent.

As shown by the evidence considered above, the Veteran's disability picture relative to his PTSD is one which most consistently and closely matches the rating criteria for a 50 percent disability rating.  Despite brief fluctuations in his symptoms, the Veteran's symptoms do not more nearly approximate those of a 70 percent disability rating.  38 C.F.R. § 4.130.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his PTSD, namely occupational and social impairment with reduced reliability and productivity.  The possibility of higher ratings for more severe symptoms is also contemplated by the rating criteria.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence having been submitted, the claim of service connection for chronic bronchitis is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for residuals of a right thigh injury is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for residuals of a right thumb injury is reopened and, to that extent only, the appeal is granted.

Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder is denied.





REMAND

Although reopened above, the claim of service connection for residuals of a right thigh injury, as well as the claims of service connection for a right foot or ankle disability, a left knee disability, a right shoulder disability, and increased ratings for degenerative disc disease and right knee synovitis all require further development.  Specifically, the Board notes that during the pendency of these appeals, service connection has been granted for fibromyalgia, based on the findings of a VA examination and specific pain and other symptoms in the Veteran's joints, including the back, knees, hips, ankles, and shoulders.  As such, a copy of the VA examination report in question is relevant to a decision on these issues.  In addition, an additional VA examination for the orthopedic issues is necessary to determine if there is more than one condition or disability of the specific joints and the extent to which any symptoms can be differentiated.

The claim of service connection for bronchitis, reopened above, also requires additional development.  The Board notes that the Veteran had complaints of recurrent or ongoing upper respiratory problems in service and has also been treated for recurrent upper respiratory problems since service separation, which he has indicated has been a continual situation since entrance into service.  
Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, the low-threshold standard for a VA examination is satisfied by the treatment in service and since service along with the Veteran's statements regarding continuity.

With respect to the claim of service connection for a left thumb injury, the Board notes that the VA examination which assessed the Veteran's injuries mentioned his thumb and ongoing or recurrent symptomatology.  However, no specific information of opinion regarding any residual disability, to include scarring of the affected area, was demonstrated.  A further examination is in order.

With respect to the claim of service connection for malaria, the Veteran was afforded a VA examination in June 2006, but the Board finds the report and opinion to be inadequate with respect to the issues to be adjudicated.  Specifically, the VA examiner noted a history of malaria of unknown type in service, but expressed doubt about the diagnosis, and stated his opinion as "there probably has been no recurrence of malaria" since service separation.  The language of the opinion is vague and speculative in nature and does not meet the required standard for adjudicating this claim.  In addition, there is a suggestion in the file that a malarial smear or similar test was ordered some time after the VA examination to determine if the Veteran has current residuals of malaria, but there is no discussion of the results in the file.  Thus, further examination and specific information is required with regard to this claim.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA medical records, as well as VA examination reports, and any temporary files maintained by the RO.

2. Then afford the Veteran an appropriate VA orthopedic examination to determine whether he has separate and distinct conditions or disabilities of the right foot or ankle, left knee, right thigh or hip, and right shoulder, apart from the recently diagnosed fibromyalgia.  If a separate disability exists with respect to any of these claims, the examiner should address whether such is at least as likely as not (greater than 50 percent probability) that such was caused or aggravated by of the Veteran's military service, including the claimed injury therein, and whether any such disability has been caused or aggravated any service-connected disability, to include fibromyalgia.  

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  

The examiner is asked to specifically review and address the April 2011 VA examination, the records and opinion of the Veteran's treating chiropractor, and the records related to the May 2007 consultation on the right shoulder.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3. Afford the Veteran an appropriate VA examination - whether as part of the examination discussed in Instruction #2 above or separately - to address the current nature and severity of the Veteran's degenerative disc disease and right knee synovitis.  

The examiner should specifically address the findings of the April 2011 VA examination and the diagnosis of fibromyalgia, with an eye to differentiating to the extent possible the effects of fibromyalgia from those of the service-connected disabilities on appeal here.  

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, to include range of motion findings and any neurological testing of the lower extremities that is necessary.  Additionally, the examiner should determine whether the low back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

4. Afford the Veteran an appropriate VA examination to determine whether he has a current chronic respiratory disability, to specifically include bronchitis, which was incurred in or aggravated by his military service.  The Board notes that the Veteran has been diagnosed with COPD and the examiner is asked to discuss whether the Veteran's symptoms such as productive cough are related to COPD or another respiratory condition.  The examiner is asked to identify any and all respiratory conditions manifested and specifically indicate if such is at least as likely as not (greater than 50 percent probability) due to the Veteran's military service.  A copy of the claims file should be provided to the examiner for review and the examiner should specifically review the records of respiratory complaints in service on the service.  The examiner should provide the rationale for any opinion(s) rendered.  

5. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (greater than 50 percent probability) that he has any current residuals from the left thumb injury in service, to include any scars.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

6. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (greater than 50 percent probability) that he has malaria or any residuals of the malaria diagnosed in service.  Any necessary or relevant diagnostic or blood tests should be performed.  The examiner should specifically review and address the significance of the chart note of March 8, 2007, regarding the onset of chest pains as a possible reoccurrence of malaria, and should address the Veteran's reported symptoms of recurrent episodes of fever and chills and offer an opinion as to whether these constitute a specific condition and/or are residuals of the malaria in service.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

7. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

8. On completion of the foregoing, the claims should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


